Peters, C. J.
It was decided in Dow v. Young, 4 N. E. Rep. 503, that if a creditor does not appear at the time appointed by the judge of insolvency for a hearing on the question of-the debtor’s *597discharge, he has not, as a rule, any right to appear for such purpose afterwards ; the opportunity for objecting to a discharge will be lost. He must appear as an objecting creditor. The insolvent law is strict with debtor and creditor alike, and allows no laxity or negligence. It requires expeditious, business-like proceedings.
.Having made the appearance, as an objecting creditor, the judge may grant him indulgence if he pleases. It is held in Robinson v. Chase, 80 Maine, 395, that the judge may extend the time for filing objections to a discharge.
The return day which was appointed for a hearing on the debtor’s petition, was August 3, 1887. On July G, 1887, the objecting creditor made a written motion for an examination of the debtor and two others, and this was also assigned for a hearing on August 3, 1887. When the return day came, the creditor appeared, and attended to the examinations on that and subsequent days, but the record does not show that he put in any appearance to file objections to the debtor's discharge. He now contends that such must have been the implication from what he did ; that his action indicated such an intention. We think his conduct indicated an intention to appear, but the block in the way is that he did not in fact appear for that purpose. He postponed his appearance on the petition for discharge to a later time. Intention to do is not doing.
There is no doubt that the judge would have.a right to amend the record if there had been oral proceedings which should have gone upon record, but that idea is negatived by the judge refusing a right of appeal. It does not necessarily follow that the creditor even intended to appear against the debtors discharge. He may have pursued the examinations for the purpose of rendering assistance to the judge, without assuming personal responsibility, — or for some ulterior purpose.
The creditor further contends that he may appeal from a decree of discharge, whether he files objections or not. That position is a misinterpretation of the statute which requires a creditor to file a specification of his objections. He is in that way to aid the judge in the discoveiy of reasons which may exist against *598grunting a discharge. If he fail to disclose his grounds of opposition at the right time before the decree, he can find no fault that he cannot be allowed to appeal afterwards. The judge should be informed and assisted by the creditor before the decree is made. The presumption is, that, if a creditor cannot before the decree, and at the time appointed for such purpose, show good cause why a discharge should be denied, he cannot afterwards. If this were not the rule, then any creditor could enter an appeal whether there be any real grounds for an appeal or not. Such a practice would lead to looseness and irresponsibility in the procedure not comporting with a due and orderly administration of the law.
Denying the creditor this privilege which he claims, does not prevent a refusal of discharge by the judge, nor prevent the creditor from rendering to the judge assistance in his investigations, if, in his discretion the judge sees fit to accept the same. But whatever his decree may be, no creditor, who has not observed the preliminaries required by the statute, can appeal therefrom. Exceptions overruled.
Walton, Libbey, Emery, Foster and Haskell, JJ., concurred.